IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             :      NO. 379
                                                   :
         AMENDMENT OF RULE 4.4 OF                  :      MAGISTERIAL RULES DOCKET
         THE RULES GOVERNING                       :
         STANDARDS OF CONDUCT OF                   :
         MAGISTERIAL DISTRICT                      :
         JUDGES                                    :




                                                  ORDER


PER CURIAM

      AND NOW, this 18th day of December, 2014, IT IS ORDERED pursuant to Article
V, Section 10 of the Constitution of Pennsylvania that Rule 4.4 of the Rules Governing
Standards of Conduct of Magisterial District Judges is amended in the attached form.

       To the extent that notice of proposed rulemaking would otherwise be required by
Pa.R.J.A. No. 103, the immediate promulgation of the amendments is found to be in the
interests of justice and efficient administration.

      This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
the amendments herein shall be effective immediately.


Additions are shown in bold and are underlined.
Deletions are shown in bold and are bracketed.